 1

 2
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON



 3                                                                    Mar 13, 2020
                                                                          SEAN F. MCAVOY, CLERK

 4

 5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    SHORT STOP SHELL, LLC, a
      Washington company,                           NO: 1:19-CV-3103-RMP
 8
                                  Plaintiff,        ORDER OF DISMISSAL WITH
 9                                                  PREJUDICE
            v.
10

11     TEXACO, INC., a Delaware
       corporation,
12
                                  Defendant.
13

14         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss, ECF No.

15   54. Having reviewed the stipulated motion and the record, the Court finds good

16   cause to grant dismissal. Accordingly, IT IS HEREBY ORDERED:

17         1. The parties’ Stipulated Motion to Dismiss, ECF No. 54, is GRANTED.

18         2. Plaintiff’s Second Amended Complaint, ECF No. 44, is dismissed with

19               prejudice and without fees or costs to any party.

20         3. All pending motions, if any, are DENIED AS MOOT.

21         4. All scheduled court hearings, if any, are STRICKEN.



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 2   Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

 3   close this case.

 4         DATED March 13, 2020.

 5
                                               s/ Rosanna Malouf Peterson
 6                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
